    Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 1 of 14 PageID: 115


                                                  RE
                                                              2021




                 r-
),·1Q.P,_fr~ b    IJII)$
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 2 of 14 PageID: 116


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
       Richard Scalea,
            Plaintiff,                 Crim. No .: 3:18-cr-00620.. (PGS)
            v.                         Motion for Compassionat e Release
                                       Based on Hardship for COVID-1 9
       United States of America,       Pandemic under 18 U.S .C. §3582(c)(l)(A)
            Respondent.


 I, Richard Scal ea, plaintiff in the above stated case, state as follows:
 Petitioner, Richard Scalea, pro- se, respec tfully asks this Court, pursuant to
18 U. S.C. §3582(c)(l)(A), to modify my sentence to "time served" and
 immediately r elease me to an extended time of home confinement followed by
 supervised released based on the hardship I have expereinced being housed a t
 FCI Fort Dix.
     We have been in lock down since March, 2020 wi th very limited access to
education or r ecreation. We are limited to three 1-iour s of outside r ecreation
per week (weather permitting). The food situation is in a crisis, not mee ting
nutritional standards .
     We are limited to medical care one day per week. We are locked down in
our rooms with up to eleven other inmates , which defea t s the purpose of
soci al dis t ancing, It is the same with the 1V rooms and common ar eas. These
rooms are very rarely disinfected along with the showers and bathrooms.
      I suffer from high blood pressure, as thma, and high cholesteral. Asthma

 is a known and established risk factor for COVID-19. Si nce the pandemic
began, it has been widely known tha t COVID-19 damages the lungs by "inflaming
and clogging the tiny air sacs in the lungs , choking off the body ' s oxygen
supply until it shuts down the organs essential for life." The swelling can
al so produce extr a mucus, which can make it even more difficult to obtain
adequate oxygen supply.


                                        -1-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 3 of 14 PageID: 117


     Since contracting COVID-19, I am suffering from ongoing fatigue,
headaches at the base of the skull, difficulty t alking and breathing , and
brain fog. In a study performed at the univer s ity of Zurich, they found that
weeks after recovering from COVID-19, some patients still experienced
confusion and sHort-term memory loss and sci entis ts have discovered
inflamma tory molecules in the liquid surrounding the brain and spinal cord
are partly to blame. These findings su~es t that anti-inflarnrnatory drugs may
improve symptoms. More research is needed to confirm.
     When I r eported to medical services, they told me there was nothing they
could do about the symptoms. I was al so t old that these symptoms can l as t for
up to a year . So much for medical trea tmen t at FCI Fort Dix. I will be much
better served by the medical care outside. My medication for my high blood
pressure is a double edge sword. The Lis inopril keeps by blood pressure under

control but also affects my l ungs and my breathing.
     The situation here a t FCI Fort Dix was caused by the incompetent actions
of the Bureau of Prisons ( "BOP" ) and Warden Orti z . Warden Ortiz accepted 300
inma t es from FCI Elkton, whi ch at the time was the number one f acility for
COVID-19 infections at the time of the transfer. That one decision led to the
dismissal of Warden Ortiz of his pos ition as Warden of FCI Fort Dix and al so
pushed FCI Fort Dix to the t op of the lis t pertaining t o COVID-19 infections .
     It is difficult to comprehend that the inmates, that were transferred,
all tested negative before the transfer, yet tested posi tive when they
arrived. This could either mean tha t they were positive when they were
tran~ferred and Ortiz did not care, or that the     testing at FCI Elkton was

flawed .
     At the time of this motion, 4/22/21 , FCI Fort Dix is in the middle of
another wave of COVID-19. The entire West Compound is locked down and



                                     -2-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 4 of 14 PageID: 118


quarantined that ' s approximatel y 900 inmates infected. On the Eas t Compound,
building 5711 ~sin t otal lockdown again, with at l eas t 15 cases of CX)VID-
19. How can the BOP and s taff at FCI Fort Dix say they are pr otecting the
inmates ?
     Speaking of the staff, there are sti ll some s taff members who refuse to
wear a mask, even as they threaten us wi th disciplinary action if we do not
wear a mask.
     The pandemic and actions of the s taff here a t FCI Fort Dix has creat ed
an enormci.Js hardship for myself and other inmates here at FCI Fort Dix. And
the administration' s decisions on not granting compassionate r el ease jus t
adds to the hardship.
     If the BOP and Warden Ortiz did such an outstanding job when it came to
COVID-19 and FCI Fort Dix, then why did Sen. Booker and Me lendez, Congr essman
Kim and other representatives of New Jersey band together and draft a letter
to the BOP calling for an immediate inves tiga tion concerning the outbreak of
COVID-19 and the ac tions of the s t a ff and the conditions of the facility ancl
inma t es at the institution.
     The Burlington County Times newspaper published a scathing articl~ late
in December 2020 about Warden Ortiz, the conditions here at FCI Fort Dix, and
the rampant spr ead of the virus . In the article, a BOP spokeper son, when
asked about the r apid spread of the virus a t FCI Fort Dix, s t a t ed ''we don 't
know how the virus spread so rapidly throughout the institution." That one
statement from a BOP spokesman says that tliey were l ackadaisical and
incompetent in the handling and knowledge concerning COVID-19. They were
l ackadais ical in implementing CDC protocol s . The article can be viewed a t
www.thebct.com .
     With the r emoval of David Ortiz as warden, the BOP is admitting tha t he



                                        - 3-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 5 of 14 PageID: 119


was incompetent in handling the out break here at FCI Fort Dix and his actions
wer e a direct cause for the s itua t ion that we are now in at FCI Fort Dix. His
actions directly led to the hardship we ar e all experiencing here a t FCI Fort
Di x.
        In regards to not being abl e to social distance within FCI Fort Dix,
Jack Donson, who wor ked for the BOP for over 23 years talks abbilt how the BOP
has fallen short. "When I came into the system Lin the 1980s ], we followed
policy which mandated s ingle cells a t higher rate in the medium and high
security facilities by cell squar e foot age . Most facilities were ac tually
des igned for single cell occupancy. "
        The BOP believed that the population spike it experi enced in the 1990s
would be temporar y and the agency would eventually r espect the capacity
constraints . That s impl y never happened and over cr owding became the new
normal.
        The BOP coul d have al so built more pri sons t o combat the pr obl em, but
nobody could imagine them doubte the number of institutions from wha t they
ar e t oday.
        Dotson's conclusion is tha t guidance the BOP i s i ssuing , such as

internal memos that are not easily availabl e to the public, should be
disseminated as Oper~tional memos in accordance with the BOP Directive
Management Manual. "Oper at ing" vi a "int ernal memoranda" lacks both
transparency and more importantly, accountability.
        Council of Prisons Southeas t Regional VP J oe Rojas, when asked by
Reuters about the s tate of the BOP during the pandemic, stated "we are in
chaos as an agency ." That s t a t ement says it a ll about the BOP ' s inactions
durWng the pandemic.
        On April 15th , 2021, BOP director Carbajal was called on to testify in




                                          -4-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 6 of 14 PageID: 120


front of the Senat e Judiciary Corrrnittee. It was the l ates t of the many
appearances he was cal l ed for. Chairman Richard Durban (D-Illinoi s) asked
Director Carbajal bluntl y whether he had been directed to make eligibility
for CARES Act home confinement and Compassionate Release as res trictive as
possible. Senator Durban said that of the 230 BOP inma t e COVID-19 deaths,
"these were preventable deaths. It i s cl ear that the BOP has been far too
rigid in approving transfers to home confi nement and to appr ove compassionate
release. This is part of a broader issue of mismanagement."
     Senator Durban a l so s tated that he believed the BOP was not appr oving

transfers to home confinement and opposing compassionate release at too high
a rate to reduce prison popul a tions and reduce the spread of COVID-19. He
also s t a ted that the l ack of s t aff caused teachers and other non-
correc tional staff to work as correction officers.
     Carbajal stated that prisons were not made for social distancing but
r a ther the opposite. He s tated that prisons wer e made to cont a in peopl e more
closel y . Many senators pressed Carbajal on conditions in federal prisons this
past year, including inadequate healthcare , impr oper social distancing
measures and failure to implement the CARES Act. Senator Gr ass ley (R-Iowa)
said "It seems as though the Justice Department - and within that department
the BOP - are implimenting the CARES Act as if they want it to fail. I hope
this is not the case, but actions speak louder than words, and the inaction
of the Justice Department and the BOP on this paints a very different
picture ."
     Las t March, Senator Gr assley and Senator Durban, al ong with a bipartisan
group of 12 additional senators, wrote to you," Car bajal, "and to A.G.
William Barr, to express concerns about the heal th and well-being of prison
staff and inmates. It didn't t ake a degree or Dr . Fauci' s resume to realize



                                      -5-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 7 of 14 PageID: 121


 tha t our pri sons wer e particularly vulnerabl e because of so many peopl e
gather ed in such a limited space ." Were you gi ven orders from above i n terms
of compassi ona t e r e l ease and home conf inement, to res trict the number of
opportuni t ies t o be offered?" Car bajal said tha t he was gi ven no di r ect ion
 like that and went on t o say "any inma te tha t i s eligi ble under the criteria

pr esented t o me by A.G. Barr is on home confinement." What Car baja l failed to
mention wer e de t ails of the internal memos tha t mandated tha t priority for

per sons trans f er t o home confinement be measur ed agains t the t i me served .
       They t ook tes timony f rom Car bajal abou t the BOP ' s website which showed
 t ha t 25,000 peopl e have been sen t t o home conf inement s ince Mar ch 2020 .
However, tha t number was r eveal ed to be a bit di s i ngenuous because the
majority of those i nmat es trans f erred t o home conf inement wer e transferred as
part of thei r sentence . Carbajal admitted tha t onl y 4, 300 of t he t ot a l
 inmat es on home confinement ar e as a r esult of the CARES Ac t. Tllis i s jus t
one of t he many ins tances wher e Car baj a l supplied mis l eading info rma tion

during his many appearances bef or e the Senat e Judic i ar y Coll1Tlittee .

       Sena tor Durban s ta t ed "our prison system at the f eder al l evel is
fa i ling . Failing t o fulfill i t s fundamen t al pur pose ; the r ehabilitation of

 inca rcerat ed inl:ii vi dual s ."
       Senat or Gr ass l ey added "I don 't think t ha t a national emergency can be
used as a scapegoat. It seems the Jus tice Depar tment and the BOP have fa iled
 in this effort. Even if it i sn't so , a t some point it becomes percept ion ar,tf
per cep t ions become a r eality." The BOP is suffering from a l ack of
 transparency in addressing the pandemic and bo th the Senat e and the House

a llowed Car bajal to mis l ead with the manipulation of s t a tis tics and pol icy .
       I n Mar ch 2020 , AG William Barr es tabl ished criteri a for who shoul d be
 r eleased on home confinement or compassi onat e r elease . Priori t y was given t o



                                        - 6-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 8 of 14 PageID: 122


those who had no violence in their record, had scor ed the lowes t on the
pri son system risk assessmen t tool, anti no disci pl inary infractions in the
pas t year, and had one or more of the factors that the CDC determined made
them high-risk for COVID-19.
      I fa ll i nto every one of the above factors pertaining to home
confinement or compassionat e release . I have no viol ence on my r ecord and am
a firs t time offender . I have no disciplinary infractions since I have been
incarcerat ed. My risk assessmen t scor e us ing the BOP ' s own t ool i s -12/- 5,
minimum/minimum for viol ence and reci di vi sm. And finall y I suffer from
as thma , high blood pr essur e , and high cholester ol. All these ar e considered
comor bi t i es determined by the CDC.
     There have been pr ecedents set for home confinement or compassi onate
release for sex offender s because of the pandemic .
      In United St a tes v . Ryan Hea th Tel son, (16- 80178-CR-middlebrooks). Mr .
Telson, a sex offender, suffering from hypertensi on and depression, argued
 that his risk has been increased with the inmates being l ocked down , eating
poorl y, and suffering from incr eased s tress l evels . Risk i s further increased
under t he circums t ances of a poor diet due to the food situation a t FCI
Col eman. These ar e the same condi t i ons causing the hardship I am experiencing
because of the pandemic at FCI Fort Dix, and I have the same medical
conditions tha t Mr. Telson suffer s from .
      In granting Mr. Tel son compassionate r elease , Judge Donald Middlebrook
ruled thlat ex traordinar y and compelling r easons exis t given defendant' s
hypertension , coupl ed with the unprecedented nature of COVI D-19, and its
spr ead within correctional facilities .
      "Due t o conditions under which inma t es lives , they ar e a t extreme risk
of infection once COVID- 19 breaches pri son walls . Soci al distancing is



                                         - 7-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 9 of 14 PageID: 123


difficult, sometimes impossible. Asymptomatic transmission presents
additional complica tions in controllihg the spread. Defendant is at an even
high risk of a bad outcome because of his hypertension . Research has
indicat ed that people with hyper t ension and as thma who contract the virus may

suffer adverse outcomes as lung injury or mortality. Given the link between
hypertension and worse outcomes from COVID-19, defendant's continued
incarceration places him at greater risk ." Judge Donald Middl~br ook.
11/21/2020


       United Stat es v. Simon, 18-CR-390-15
       Judge Paul Engelmayer ruled in granting Mr. Simon a compassionate
r e l ease s tated "The C0VID-19 pandemic i s indeed an extraordinary and
unprecedented in modern times in this nation. It presents a clear and present
danger to society. And the crowded natur~ of jails and prisons present an
out side risk tha t a C0VID-19 contagion, once it gains entry, will spr ead .
Recognizing that the r ealities of life as an inma t e present added challenges
for a heightened-risk inmate who contracts the virus to care for himself, the
courts have ordered compassionate release to home confinement."

       United Stat es v. Tracy Robinson (3 :10- CR- 261) Judge M Hanaah Lauck
       In granting Mr. Robinson compassionate r el ease , Judge M Hanaah Lauck
ruled that ther e are ex traordinary and compelling r easons for a compassionate
release based on his hypertension and the deplorable conditions at FCI Fort
Dix.
       These are just a few rulings which s tate that the pandemi c is an
ex traordinary and compelling reason in conjunction with the inmates medical
his tory, for granting home confinement or compassionate release.
       I would like to add a few opinions; two by noted psychiatrists and one



                                        -8-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 10 of 14 PageID: 124


 from a very prominent l awyer.
      Psychiatris t Jerome Endress s tates "the consumption of child pornograpfu'

 alone does not seem to r epresent a ri sk fac tor for colTITiitting hands-on sex
 offenses ." Not in these subjec ts without prior convictions. (See Jerome
 Endress Et. Al ., the Consumption of Internet Child       &   Violent Sex Offending.
 9- B- MC- Psychiatry 43 (2009))
      Richard Wallert, PhD, states "vast ma j ori ty of these offender s ,"
 referring to first time child pornography defendants, "do not go on to molest

 children. " Written t es timony to the U.S. Sentencing Commission. Available a t
 http://www.ussc. gov/legislative_~nd__ public_affair s/public_liearings__ ~,md_meet in
 gs/20120216-16/test imony__15__wollert__2. i:x:if l as t accessed Apr. 20, 2021.
      And prominent att orney Allan Ellis website s t a t es ''There i s no evidence
 to suggest tha t the volume of images possessed incr eases the risk to the
 community. The number of images simply i s not an accura t e r eflec tion of the
 seriousness of conduc t."
      I fully believe tha t I have sutmitted a very compelling argument for my

 petition for compassionat e re l ease based on the hardship of being
 incarcerated here at FCI Fort Dix. I have sutmitted sufficient case law,
 wher e r espect ed jul:jges na tion wide (and some specifically mentioning FCI Fort
 Dix) have ruled in favor of defendants petitions (even sex offenders) for
 compassiona t e r e l ease . Their r ulings were based on the pandemi c cr eating an
 extraordinary and compelling r easons in conjunc tion with the defendant's
 medical history, and the corditions of the facili ties within the BOP.
      I have argued with fac t s tha t my medical condition in conjunc tion with
 the pandemi c and the conditions here at FCI Fort Dix, and the way the
 adminis tra tion handled the outbreak warrant a compassi onat e re l ease for
 hardship.


                                           -9-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 11 of 14 PageID: 125


       I have included t estimony from di rec tor Carba j al in front of the Sena t e
 j udi ci ary Corrmittee , wher e in his own words , he s t at ed t ha t prisons wer e not
 made for soci al dis t ancing. In fac t, he s t a t es t he opposite, they wer e
 cons truc t ed t o keep inmates in close quarter s .
       I have included a quot e from a senior member of the BOP who s t a t es "we
 a r e in chaos as an agency" when he was asked abou t the pandemic by Reuter s
 news outl e t.
       I have al so s upplied the Court with opinions f r om two psychia tris t s and
 Allan Ellis a ver y prominent a ttorney ver y familiar with the feder al court
 sys t em.
       I have subnitted t o the Court evi dence of the extr emel y low pot ent ial
 for vi ol ence and r eci di vism as evident by my PATTERN score cal cula tion sheet
 wi th minimum acr oss the board, my mental health sessi ons wi th one on one with
 Dr. Bell and my group sessuons .
       Finally I a rgued tha t my ongoing symptoms from contracting COVI D-19 and
 being incarcer at ed in this cesspool known as FCI Fort Di x i s hazardous t o my
 health: phys i cally, emotionally, and psychol ogi cally. My as thma i s
 exasper a ted by the conditions at FCI Fort Dix. I have troubl e brea thing when
 I go t o pi c k up my meal s f rom the hous ing unit t o the chow hall. When I
 r eport my compl aints t o the medical ser vices , they t ell me t o use my r escue
 inhal er more frequently. Those r escue i nhal er s ar e not to be used as an ever y
 day medication for as thma .
       When I agr eed t o the plea deal, I did not agree for i t t o be a death
 sentence . I believe the l onger I s t ay her e , the mor e I i nhumanly suffer and
 ri sk pr ematur e dea th.
       I am asking the Court to gr ant my compassi ona t e r el ease based on

 hardship to time served . And r e t urn t her e ar e no t erms of any magnitude tha t


                                          -10-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 12 of 14 PageID: 126


 I won't agree to. For example. Your Honor, if you grant me time served now, I
would be more than wtlling to serve the approximate four years less of
 incarceration as additional time of my supervised release, and would do so on
 a monitoring bracelet.
      I am a hard worker and when I was on the street, I had a fantastic
,employment recora and I am eager to employ the skills I used in prison, in a
 new job.
      I am eager to continue my therapy, if I am granted a compassionate
 release. I look forward to proper treatment, which I do not receive at FCI
 Fort Dix. I look forward to becoming a law-abiding, well adjusted, prcx:luctive
member of society.
      My last request is for my public defender   1
                                                      ;   Mr. Holman, to assist me with
 this motion•


                                                Respectfully ubnitted




                                     -11-
Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 13 of 14 PageID: 127
           Case 3:18-cr-00620-PGS Document 31 Filed 05/07/21 Page 14 of 14 PageID: 128




/Jh:&'<-,~ sb'c,.l. e..z..') ~ +hQ Cl ()\H/2 S)-.f. ~'¼,,
                             ,-J                                 hd\ l ~ i'\'YV', ,' 4 q ✓ \11 t)>'\,, (I_
                                                            ~h'cry

~£ Jb~ b £&~ ~:>¼¼\» :<:v...\9,,, ,+                        we,, ~)u :j,i\.e Q..ru~ JA
